Citation Nr: 1227792	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision in the right eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to November 1954, and from January 1955 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim on appeal.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record shows the Veteran initially requested a hearing before a Veterans Law Judge of the Board as part of his June 2009 Substantive Appeal.  However, in July 2009 he changed his hearing request to a local hearing before a Decision Review Officer (DRO).  He subsequently provided testimony at a hearing before a DRO in October 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain needed evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that further development is required in order to comply with the duty to assist.  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A qualifying disability or death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish entitlement to Section 1151 benefits, these factors must be shown: (1) additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The implementing regulation also provides that to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2011).

The Veteran contends that he lost vision in his right eye due to multiple surgeries conducted by VA in 2003.  He maintains that he was informed the surgery was necessary to maintain vision in his right eye, and that he was not informed that one of the hazards of the surgery could be the loss of vision in that eye.  He also contends that it was inappropriate and not necessary that students were present to observe the surgery.

The record shows that the Veteran underwent two surgeries of his right eye in November 2003.  The evidence indicates that his visual acuity decreased subsequent to these surgeries.  Nevertheless, it is unclear whether that shows additional right eye disability due to the VA surgeries, and, if so, whether there was fault on the part of VA in providing the surgeries.  No competent medical examination or opinion has been obtrained regarding that question.  Accordingly, the Board finds that a remand is required in order to accord the Veteran an examination and opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that any outstanding medical records regarding the circumstances of the 2003 VA eye surgeries, and any treatment the Veteran has received for the right eye subsequent to these surgeries, should be obtained while this case is on remand.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his right eye since October 2003.  After securing any necessary release, obtain those records that are not already in the claims file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address his right eye claim.  The examiner must review the claims file and must note that review in the report.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran developed additional disability of the right eye, to include vision loss, as a result of the VA surgeries conducted in November 2003.  If so, the examiner must then express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment.  The examiner should also state whether the additional disability resulted from an event not reasonably foreseeable.  A complete rationale for all opinions expressed must be provided.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


